Supreme GouRT
OF
Nevapa

(0) 19374 RB

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

WILLY GOMEZ; EREZ BITTON; AND No. 83925
OASIS MOVING AND STORAGE, INC.,
D/B/A U TRUST MOVING, o
Appellants, IP [ L Ee td
vs.
GENARO GOMEZ SANTANA, AUG 14 2022
Respondent. ELIZABETH A. BROWN

 

CLERK OF SUPREME COURT
BY
DEPUTY CLERK

ORDER DISMISSING APPEAL AND REFERRING COUNSEL TO THE
STATE BAR OF NEVADA

This is an appeal from an order affirming the discovery
commissioner’s report and recommendations. Eighth Judicial District
Court, Clark County; Carli Lynn Kierny, Judge.

On May 13, 2022, this court entered an order conditionally
imposing sanctions against attorneys Russell D. Chastain, Thomas E.
McGrath, and Cheryl H. Wilson, counsel for appellant, for their failure to
file the case appeal statement, the transcript request form, the docketing
statement, and the opening brief and appendix within the time frames set
by this court. This court directed Mr. Chastain, Mr. McGrath, and Ms.
Wilson each to pay the $250 conditional sanction within 14 days and
informed them that the sanctions would be automatically vacated if they
filed the missing documents by May 27, 2022. Counsel were cautioned that
failure to comply with this court’s order or any other filing deadlines could
result in the dismissal of this appeal and in counsel’s referral to the State
Bar for investigation pursuant to SCR 104-105 for violations of RPC 1.3
(diligence), 3.2(a) (expediting litigation), and 8.4 (misconduct).

22g-asida

 

 

 
Supreme Court
OF
Nevapa

(Oy (947A GRE

To date, none of the documents have been filed, and counsel has
not otherwise communicated with this court. We have repeatedly stated
that we expect all appeals to be “pursued in a manner meeting high
standards of diligence, professionalism, and competence.” Cuzdey v. State,
103 Nev. 575, 578, 747 P.2d 233, 235 (1987); accord Polk v. State, 126 Nev.
180, 184, 233 P.3d 357, 359 (2010); Barry v. Lindner, 119 Nev. 661, 671, 81
P.3d 537, 543 (2003); State, Nev. Emp't Sec. Dep't v. Weber, 100 Nev. 121,
123, 676 P.2d 1318, 1319 (1984). It is incumbent upon Mr. Chastain, Mr.
McGrath, and Ms. Wilson, as part of their professional obligations of
competence and diligence to their clients, to know and comply with all
applicable court rules. See RPC 1.1; RPC 1.3. These rules have been
implemented to promote cost-effective, timely access to the courts; it is
“imperative” that they follow these rules and timely comply with our
directives. Weddell v. Stewart, 127 Nev. 645, 650, 261 P.3d 1080, 1084
(2011). Mr. Chastain, Mr. McGrath, and Ms. Wilson are “not at liberty to
disobey notices, orders, or any other directives issued by this court.” Id. at
261 P.3d at 1085. Accordingly, we dismiss this appeal. NRAP 31(d).

Because it appears that Mr. Chastain, Mr. McGrath, and Ms.
Wilson’s conduct in this appeal may constitute violations of RPC 1.3
(diligence), 3.2(a) (expediting litigation), and 8.4 (misconduct), we refer
them to the State Bar of Nevada for investigation pursuant to SCR 104-105.
Bar counsel shall, within 90 days of the date of this order, inform this court
of the status or results of the investigation and any disciplinary proceedings
in this matter.

Finally, the $250 sanction imposed in our previous order is no
longer conditional and must be paid. Mr. Chastain, Mr. McGrath, and Ms.
Wilson shall each have 7 days from the date of this order to pay $250 to the

 

 

 
Supreme Court Law Library and provide the clerk of this court with proof

of such payment.

It is so ORDERED.

J Nun base J.

Hardesty

MAI vd. Ly a.

Stiglich  ~ Herndon

 

 

ec: Hon. Carli Lynn Kierny, District Judge
Tyson & Mendes LLP
Russell D. Chastain
Thomas E. McGrath
Cheryl H. Wilson
De Castroverde Law Group
Supreme Court Law Librarian
Bar Counsel, State Bar of Nevada
Eighth District Court Clerk

Supreme Court
OF
Nevapa

(C0) 187A cei 3